DETAILED ACTION
	This Office action is in response to the claim set filed 8 February 2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (US Patent 6,251,113 B1, hereinafter Applebaum), in view of Robinson et al. (US Publication 2021/0145526 A1, hereinafter Robinson).

	Regarding claim 1, Applebaum discloses an ophthalmic surgical system (Applebaum discloses a system for controlling a plurality of ophthalmic microsurgical instruments, at col. 4, lines 26-28), the ophthalmic surgical system comprising: 
an ophthalmic surgical console comprising a host computer (the microsurgical control system includes a computer unit, at col. 6, lines 32-39);
a display screen (the microsurgical control system includes a flat panel display, at col. 6, lines 32-39); and
a plurality of instruments configured to be connected to the ophthalmic surgical console (the microsurgical control system includes modules for controlling ophthalmic microsurgical instruments utilized in performing various ophthalmic surgical procedures, at col. 6, lines 39-42);
wherein the ophthalmic surgical system has a plurality of alternative setup conditions (“the typical ophthalmic microsurgical system has anterior and/or posterior segment capabilities and may include a variety of functions, at col. 1, lines 27-32.  Applebaum further discloses prior art microsurgical control systems that include programming keys for setting up a system with particular parameters and characteristic desired by individual surgeons, at col. 1, line 65 through col. 2, line 5).
Applebaum fails to explicitly disclose wherein the host computer is configured to detect the setup condition of the ophthalmic surgical system and to display on the display screen a graphical user interface corresponding to the detected setup condition.
Robinson discloses control systems for controlling surgical robots, similar to the surgical system of Applebaum.  Furthermore, Robinson discloses wherein the setup conditions may be detected and displayed on a graphical user interface of the display screen (the control system is configured to cause the display device to display a graphical representation of instruments that are connected to the system, are available for control by the surgeon console, currently selected by the surgeon console, etc., at ¶ [0079].  Such representations are not possible without a detection of the setup conditions of said instruments).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the ophthalmic microsurgical system of Applebaum to include the detection and graphical representation of instruments utilized by the surgical system as in Robinson.  One would have been motivated to make such a combination for the advantage of providing an improved surgical control system capable of minimizing operator error.  See Robinson, [0005-0006].
Claim 13 recites limitations similar to those of claim 1, and as a result is rejected under similar rationale.

Regarding claim 2, Applebaum discloses wherein the alternative setup conditions of the ophthalmic surgical system include two or more of the following conditions: an anterior-only condition, a posterior-only condition, and a combined function condition (operating parameters of the microsurgical system may be set, such as whether a procedure is being performed in the anterior or posterior position, at col. 6, lines 49-55).
Claim 15 recites limitations similar to those of claim 2, and as a result is rejected under similar rationale.

Regarding claim 3, Applebaum discloses wherein the ophthalmic surgical console is capable of being configured as an anterior-only machine or as a combined function machine, and wherein the alternative setup conditions of the ophthalmic surgical system include an anterior-only condition when the ophthalmic surgical console is configured as an anterior-only machine and a combined function condition when the ophthalmic surgical console is configured as a combined function machine (Applebaum discloses that operating parameters of the microsurgical system may be set, such as whether a procedure is being performed in the anterior or posterior position, at col. 6, lines 49-55.  Applebaum further discloses that a typical ophthalmic microsurgical system has anterior and/or posterior segment capabilities, at col. 1, lines 27-32).
Claim 16 recites limitations similar to those of claim 3, and as a result is rejected under similar rationale.

Regarding claim 4, Applebaum discloses wherein the ophthalmic surgical system further comprises a plurality of fluidics cassettes that are configured to be installed on the ophthalmic surgical console (microsurgical ophthalmic systems typically employ a vacuum-operated aspiration system with a removable fluid collection cassette, at col. 34, lines 19-22).

Regarding claim 5, Applebaum and Robinson disclose wherein the alternative setup conditions of the ophthalmic surgical system include alternative setup conditions based upon which cassette of the plurality of fluidics cassettes is installed on the ophthalmic surgical console (Applebaum disclose the use of a removable fluid collection cassette, at col. 34, lines 19-22.  Robinson discloses graphical representations of status or details relating to system elements, at [0165]).

Regarding claim 6, Applebaum discloses wherein the plurality of fluidics cassettes includes two or more of the following: an anterior-only cassette, a posterior-only cassette, and a combined function cassette (Applebaum discloses that a typical ophthalmic microsurgical system has anterior and/or posterior segment capabilities, at col. 1, lines 27-32, and the use of a removable fluid collection cassette, at col. 34, lines 19-22.  Applebaum further discloses that different microsurgical cassettes may be utilized for different procedures, at col. 4, lines 35-41).

Regarding claim 7, Applebaum discloses wherein the alternative setup conditions of the ophthalmic surgical system include two or more of the following conditions: an anterior-only condition when an anterior-only cassette is installed on the ophthalmic surgical console, a posterior-only condition when a posterior- only cassette is installed on the ophthalmic surgical console, and a combined function condition when a combined function cassette is installed on the ophthalmic surgical console (Applebaum further discloses that a typical ophthalmic microsurgical system has anterior and/or posterior segment capabilities, at col. 1, lines 27-32, and the use of a removable fluid collection cassette, at col. 34, lines 19-22.  Applebaum further discloses that different microsurgical cassettes may be utilized for different procedures, at col. 4, lines 35-41.  The existence of anterior or posterior only procedures utilizing cassettes specific to those procedures is analogous to the existence of the “alternative setup conditions”, as claimed).

Regarding claim 8, Applebaum discloses wherein the ophthalmic surgical console comprises a plurality of instrument ports to which the plurality of instruments may be connected (modules include connections or ports by which microsurgical instruments may be connected, at col. 7, lines 7-11).

Regarding claim 9, Applebaum and Robinson fail to explicitly disclose wherein the host computer is configured to display on the display screen a graphical user interface that graphically indicates the instrument ports that are available for instrument connections in the detected setup condition of the ophthalmic surgical system.
Robinson is concerned with providing a graphical user interface providing system status information to a user.  See, for example, [0164-0166].  The status of available instrument ports, such as those used to connect the instruments of Applebaum, at col. 7, lines 7-11, is a type of system status information similar to that disclosed for monitoring by Robinson.  As a result, it would have been obvious to modify the graphical user interface of Robinson to include port availability information, or any other type of system status information.
Claim 18 recites limitations similar to those of claim 9, and as a result is rejected under similar rationale.

Regarding claim 10, Applebaum and Robinson fail to explicitly disclose wherein the host computer is configured to display on the display screen a graphical user interface that graphically indicates the instrument ports that are not available for instrument connections in the detected setup condition of the ophthalmic surgical system.
Robinson is concerned with providing a graphical user interface providing system status information to a user.  See, for example, [0164-0166].  The status of unavailable instrument ports, such as those used to connect the instruments of Applebaum, at col. 7, lines 7-11, is a type of system status information similar to that disclosed for monitoring by Robinson.  As a result, it would have been obvious to modify the graphical user interface of Robinson to include port availability information, or any other type of system status information.
Claim 19 recites limitations similar to those of claim 10, and as a result is rejected under similar rationale.

Regarding claim 11, Applebaum and Robinson fail to explicitly disclose wherein the host computer is configured to display on the display screen a graphical user interface that graphically indicates the instrument ports to which instruments are connected.
Robinson is concerned with providing a graphical user interface providing system status information to a user.  See, for example, [0164-0166].  The status of instrument ports, such as those used to connect the instruments of Applebaum, at col. 7, lines 7-11, is a type of system status information similar to that disclosed for monitoring by Robinson.  As a result, it would have been obvious to modify the graphical user interface of Robinson to include port availability information, or any other type of system status information.
Claim 20 recites limitations similar to those of claim 11, and as a result is rejected under similar rationale.

Regarding claim 12, Applebaum discloses wherein the display screen is part of the ophthalmic surgical console (the microsurgical control system includes a flat panel display, at col. 6, lines 32-39).

Regarding claim 14, Applebaum and Robinson disclose detecting a setup condition of the ophthalmic surgical system from a plurality of alternative setup conditions of the ophthalmic surgical system; and displaying on a display screen a graphical user interface corresponding to the detected setup condition (Robinson discloses the control system is configured to cause the display device to display a graphical representation of instruments that are connected to the system, are available for control by the surgeon console, currently selected by the surgeon console, etc., at ¶ [0079].  Such representations are not possible without a detection of the setup conditions of said instruments.  Applebaum discloses a display screen for displaying relevant system information).

Regarding claim 17, Applebaum discloses wherein the method further comprises: prior to the step of detecting a setup condition of the ophthalmic surgical system, installing a fluidics cassette on an ophthalmic surgical console of the ophthalmic surgical system; and wherein the step of detecting a setup condition of the ophthalmic surgical system comprises detecting a setup condition of the ophthalmic surgical system based upon which cassette of a plurality of fluidics cassettes is installed on the ophthalmic surgical console (Applebaum discloses that a typical ophthalmic microsurgical system has anterior and/or posterior segment capabilities, at col. 1, lines 27-32, and the use of a removable fluid collection cassette, at col. 34, lines 19-22.  Applebaum further discloses that different microsurgical cassettes may be utilized for different procedures, at col. 4, lines 35-41.  The existence of anterior or posterior only procedures utilizing cassettes specific to those procedures is analogous to the existence of the “alternative setup conditions”, as claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petre (US Publication 2020/0081585), Shelton (US Publication 2019/0206563), and Crampe (US Publication 2004/0169673) disclose surgical systems and methods including a graphical user interface similar to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145